Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/179943 
    
        
            
                                
            
        
    

Parent Data17179943, filed 02/19/2021 claims foreign priority to 2020-28755 , filed 02/21/2020



Claims 1-5, 7-9, 11-13, 16, 17, 20 and 28-33 are pending.
Claims 6, 10, 14, 15, 18, 19 and 21-27 were canceled.
New claims 28-33 were added.
Amendments filed on 07/14/2021 were entered. 
Method  claims 28-33









Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims Compositions 1-5, 7-9, 11-13, 16, 17, 20 are drawn to a composition for improving endurance comprising y-aminobutyric acid .For group I,  specific method of treatment by specific composition should be elected. improving muscle endurance or improving endurance comprising y-aminobutyric acid.

Group II. Claims 28-33 are drawn to a  non-therapeutic method of improving endurance, having the step of ingesting the composition of claim 1 ,  

Species Election.

y-aminobutyric acid  aminobutyric acid is ingested. Or any other disclosed.
improving muscle endurance.
Skeletal muscle. 
Applicants should one group and from the elected group one specie species. For group I, one specific composition and from group one specific method of treatment by specific compound.

The inventions are distinct, each from the other because of the following reasons:

Inventions of group I and group II-are directed to related methods and using the product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed  are not capable of use together can have a materially different design, mode of operation, function, or effect.
	
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed) the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicants should elect one group and from the elected group one specific method for treatment.  For example, enhancing an amount of glycogen or  promoting glycogen loading in a skeletal muscle. Applicants should show the support of the elected spies in the specification.

	In case Applicant elect group I, then they should elect one specific composition. 
In case Applicants elect group II, than Applicants should elect one  Claims drawn to compositions (group I) are not considered as method of use claims.  Composition for intended use are  claimed which appears to methods claims. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
No call was made for oral election.  It was decided to send the restriction in writing. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the orher invention.
Different forms of disease do not correspond to the same invention because these diseases require different patient populations, and have different etiologies and pathophysiology
  
Applicants should elect one group and from elected group one specific method for  treatment.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627